  Case 17-21587         Doc 35     Filed 04/22/19 Entered 04/22/19 09:07:27              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-21587
         JOSE Z LEON
         MAGDALENA LEON
                  Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 07/20/2017.

         2) The plan was confirmed on 09/06/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 03/20/2019.

         6) Number of months from filing to last payment: 16.

         7) Number of months case was pending: 21.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-21587      Doc 35      Filed 04/22/19 Entered 04/22/19 09:07:27                     Desc Main
                                   Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor            $27,470.00
       Less amount refunded to debtor                           $0.00

NET RECEIPTS:                                                                                $27,470.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                              $4,000.00
    Court Costs                                                            $0.00
    Trustee Expenses & Compensation                                    $1,243.94
    Other                                                                  $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                              $5,243.94

Attorney fees paid and disclosed by debtor:                  $0.00


Scheduled Creditors:
Creditor                                    Claim         Claim            Claim       Principal      Int.
Name                              Class   Scheduled      Asserted         Allowed        Paid         Paid
AMERICOLLECT INC              Unsecured          86.00           NA              NA            0.00       0.00
AT&T SERVICES INC             Unsecured      2,170.00       2,170.42        2,170.42          22.72       0.00
AURORA EMERGENCY ASSOC        Unsecured            NA         675.00          675.00           0.00       0.00
BANK OF AMERICA               Unsecured      6,053.00       6,197.84        6,197.84          64.87       0.00
CAPITAL ONE                   Unsecured      3,961.00            NA              NA            0.00       0.00
CAPITAL ONE AUTO FINANCE      Secured       16,525.00     21,297.12        21,297.12     20,797.16     920.29
CAPITAL ONE AUTO FINANCE      Unsecured      5,113.00            NA              NA            0.00       0.00
CAPITAL ONE AUTO FINANCE      Unsecured      5,087.00            NA              NA            0.00       0.00
CAPITAL ONE AUTO FINANCE      Secured       10,275.00     14,921.55        14,921.55           0.00       0.00
CAPITAL ONE BANK USA          Unsecured         340.00        497.95          497.95           0.00       0.00
CAPITAL ONE BANK USA          Unsecured      2,098.00       2,171.47        2,171.47          22.73       0.00
CAPITAL ONE NA                Unsecured         570.00        618.23          618.23           0.00       0.00
CAVALRY SPV I LLC             Unsecured      1,486.00       1,486.46        1,486.46          15.56       0.00
CBNA                          Unsecured      4,240.00            NA              NA            0.00       0.00
COMMUNITY AMERICA CREDIT CU   Unsecured      6,950.00       5,269.88        5,269.88          55.15       0.00
DISCOVER BANK                 Unsecured      8,130.00       8,330.89        8,330.89          87.19       0.00
MERCHANTS CREDIT GUIDE CO     Unsecured         535.00           NA              NA            0.00       0.00
MERRICK BANK                  Unsecured      2,227.00       2,014.26        2,014.26          21.08       0.00
PRA RECEIVABLES MGMT          Unsecured         712.00        750.95          750.95           0.00       0.00
PRA RECEIVABLES MGMT          Unsecured      1,850.00       1,850.49        1,850.49          19.37       0.00
PRA RECEIVABLES MGMT          Unsecured           0.00      4,039.15        4,039.15          42.27       0.00
PRA RECEIVABLES MGMT          Unsecured      7,652.00       7,652.77        7,652.77          80.09       0.00
QUANTUM3 GROUP LLC            Unsecured         283.00        635.20          635.20           0.00       0.00
QUANTUM3 GROUP LLC            Unsecured      1,322.00       1,388.76        1,388.76           0.00       0.00
QUANTUM3 GROUP LLC            Unsecured         373.00        239.41          239.41           0.00       0.00
QUANTUM3 GROUP LLC            Unsecured      2,296.00       2,296.86        2,296.86          24.04       0.00
QUANTUM3 GROUP LLC            Unsecured      1,653.00       1,728.75        1,728.75          18.09       0.00
QUANTUM3 GROUP LLC            Unsecured      1,780.00       1,780.84        1,780.84          18.64       0.00
QUANTUM3 GROUP LLC            Unsecured      1,605.00       1,605.85        1,605.85          16.81       0.00
SYNCB/OLD NAVY                Unsecured         182.00           NA              NA            0.00       0.00
TD BANK USA                   Unsecured         655.00        706.76          706.76           0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 17-21587        Doc 35     Filed 04/22/19 Entered 04/22/19 09:07:27                   Desc Main
                                    Document Page 3 of 4



Scheduled Creditors:
Creditor                                     Claim         Claim         Claim        Principal        Int.
Name                               Class   Scheduled      Asserted      Allowed         Paid           Paid
WELLS FARGO BANK NA            Unsecured         578.00        630.62        630.62           0.00         0.00
WELLS FARGO BANK NA            Secured              NA         636.47        636.47           0.00         0.00
WELLS FARGO BANK NA            Secured      102,223.00    101,247.42    101,883.89            0.00         0.00
WELLS FARGO BANK NA            Unsecured            NA            NA         636.47           0.00         0.00


Summary of Disbursements to Creditors:
                                                            Claim           Principal                Interest
                                                          Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                               $101,883.89              $0.00                    $0.00
      Mortgage Arrearage                                   $0.00              $0.00                    $0.00
      Debt Secured by Vehicle                         $21,297.12         $20,797.16                  $920.29
      All Other Secured                               $15,558.02              $0.00                    $0.00
TOTAL SECURED:                                       $138,739.03         $20,797.16                  $920.29

Priority Unsecured Payments:
       Domestic Support Arrearage                           $0.00                $0.00                 $0.00
       Domestic Support Ongoing                             $0.00                $0.00                 $0.00
       All Other Priority                                   $0.00                $0.00                 $0.00
TOTAL PRIORITY:                                             $0.00                $0.00                 $0.00

GENERAL UNSECURED PAYMENTS:                           $55,375.28              $508.61                  $0.00


Disbursements:

       Expenses of Administration                           $5,243.94
       Disbursements to Creditors                          $22,226.06

TOTAL DISBURSEMENTS :                                                                       $27,470.00




UST Form 101-13-FR-S (09/01/2009)
  Case 17-21587         Doc 35      Filed 04/22/19 Entered 04/22/19 09:07:27                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/22/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
